Per Curiam.
The complaint alleges in terms that the action of the defendants was unreasonable and arbitrary. It moreover alleges a specific basis upon which the defendants predicated their conduct. We cannot say as a matter of law that this conduct was reasonable. Whether under all the circumstances of the case the defendants acted unreasonably and arbitrarily is a question of fact to be decided upon a trial. The order should, therefore, be affirmed, with ten dollars costs and disbursements, with leave to the defendants to answer within twenty *870days from service of order upon payment of said costs. Present — Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ. Order affirmed, with ten dollars costs and disbursements, with leave to the defendants to answer within twenty days from service of order upon payment of said costs.